DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Specification
The title of the invention is not descriptive because it is too generic.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606.01.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 5-8, 10-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung (EP 1437921) in view of Sanyo (GB 2286469). With respect to claim 1, the Samsung reference shows a home electric appliance having a main body (10), a top part of which becomes warmer as a result of a basic operation (see figure 1). The appliance is comprising a weight measurement unit (15) configured to measure a weight of a measurement target object placed on the top part, and to output measurement information (see figure 1, paragraph [0015]); a controller (100) configured to perform a weight detection operation of detecting the weight of the measurement target object based on the measurement information from the weight measurement unit (see figure 3, paragraph (0020), and a plurality of operation units (21, 123, P24, 125) (see figure 1, paragraph [0021]), and further discloses that the top part includes a back surface that faces an inside of the main body and the weight measurement unit is installed on the back surface of the top part (see figures 1, 2A, 2B) and that the plurality of operation units include a first operation unit (121) configured to receive a start instruction in relation to the basic operation, and at least one second operation unit (123, 124, 125) for an instruction other than the start instruction regarding the basic operation, and the controller starts the weight detection operation based on the operation of one of the at least one second operation units (see paragraph [0027]).

as providing a safe and reliable trigger far the weight detection operation (see paragraphs [0026 & 0031]) of the description). The skilled person would be triggered to look for a solution by the mere use of the device of Samsung and observation of accidental operations which would be deemed undesirable for certain  applications. It is common practice in the field of appliances, and also more generally when designing human machine interfaces, to use a combination of key presses, including having at least two
keys operated at the same time. This is common practice, particularly when itis intended to avoid accidental or inadvertent operation of a particular function, as is also shown by the example of Sanyo in a similar application of a microwave oven (See the 2nd and 3rd paragraphs on page 45). Therefore it would have been obvious to the ordinary practioner to program the controller of the microwave of Samsung base upon a simultaneous pressing of two operational units (buttons).
	With respect to claim 2, it is usual for a microwave to be programmed to display text to indicate what operation is currently being performed by the device.
	With respect to claim 5, see paragraph [0038].
	With respect to claim 6, the weight measurement unit does not appear to be located in the dead center of the top part, but the exact location of the weighing unit on the op part does not appear to be of any particular importance, and our reviewing court has held that a mere rearrangement of parts that did not change the operation of the device would have been an obvious design choice1. 

	With respect to claim 8, see paragraph [0041].
With respect to claim 10, the microwave communicates with “external memory” 130 to store weight; see paragraph [0032].
	With respect to claim 11, the electric appliance is a cooking device.
	With respect to claim 12, see paragraph [0041].
	With respect to claim 14, the microwave communicates with “external memory” 130 to store weight; see paragraph [0032].
	With respect to claim 15, the electric appliance is a cooking device.
	Claims 16-18 simply repeat the limitations listed above.


Conclusion
Claims 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claims 9 & 13, there is no motive to modify the Samsung appliance to have, among other things, programming a controller to perform a weight operation when the top art is closed and another part is removed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).